DETAILED ACTION
	This office action is in response to the amendment filed on 2/14/2022 in which claims 1-19 are pending.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
“Applicant was not provided a basis to evaluate whether the Yi reference constitutes prior art against the current application.”Provisional application 62/452,392 filed on Jan. 31, 2017 provides all of the support for the rejection using Yi as follows:
    PNG
    media_image1.png
    531
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    711
    media_image2.png
    Greyscale


	Therefore the rejection to the claims below in maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US20200288482A1).
As to claims 1 and 10, Yi teaches an information processing method, comprising: (claim 11 UE receives a configuration for reserved resources)
receiving, by a terminal device, configuration information of a reserved resource sent by a network device; (claim 11 UE receives a configuration for reserved resources from a network device)
determining, by the terminal device based on the configuration information of the reserved resource, that a resource type of the reserved resource is a first-type reserved resource or a second-type reserved resource; and  ([0144] When the common signal indicates reserved resource, reserved resource may be used for some purposes by additional signaling or dynamic DCI indication or configuration. For example, the reserved resource for eMBB UEs may be used for URLLC. For another example, the reserved resource may be used for sidelink operation. For another example, the reserved resource may be used for backhaul links. For sidelink, semi-static sidelink resource pools may be configured where actual sidelink resources are considered as available if semi-static sidelink resources are indicated as reserved resources or UL resources.)
determining, by the terminal device, a radio frequency processing manner on the reserved resource based on the resource type. ([0063] sidelink or backhaul link resource may be represented as ‘reserved’ or ‘unknown’ resource to regular access link UEs, as the resources are not usable for such UEs. [0355] The common signal may indicate at least one of a starting position from which NR starts transmission (e.g. the number of legacy PDCCH region), a set of symbols usable for NR. [0371]-[0373] If the indication is present, the slot may be usable for contention based or grant-free transmission. Otherwise, the slot may not be used for contention and/or grant-free transmission.)
As to claims 9 and 18, Yi teaches the method according to claim 1, wherein the reserved resource is a time-frequency resource reserved by the network device for another terminal device having a different device type from the terminal device.  ([0062] Reserved resource for different numerology UEs: [0144] the reserved resource for eMBB UEs may be used for URLLC.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Samsung; “Indication of reserved resources;” 3GPP TSG RAN WG1 #88bis R1-1705385, Spokane, USA, 3rd-7th April 2017, total 3 pages. (NPL) 
As to claims 2 and 11, Yi teaches the method according to claim 1, wherein receiving, by the terminal device, configuration information of a reserved resource sent by the network device comprises:  (claim 11 UE receives a configuration for reserved resources from a network device) 
determining, by the terminal device based on the configuration information of the reserved resource, that the resource type of the reserved resource is the first-type reserved resource or the second-type reserved resource comprises: ([0144] When the common signal indicates reserved resource, reserved resource may be used for some purposes by additional signaling or dynamic DCI indication or configuration. For example, the reserved resource for eMBB UEs may be used for URLLC. For another example, the reserved resource may be used for sidelink operation. For another example, the reserved resource may be used for backhaul links. For sidelink, semi-static sidelink resource pools may be configured where actual sidelink resources are considered as available if semi-static sidelink resources are indicated as reserved resources or UL resources.)
But does not specifically teach:
receiving, by the terminal device, radio resource control (RRC) signaling sent by the network device; and, wherein 
parsing, by the terminal device, a first information element (IE) in the RRC signaling; 
when a state of the first IE is a first state, determining that the reserved resource is the first-type reserved resource; and 
when a state of the first IE is a second state, determining, by the terminal device, that the reserved resource is the second-type reserved resource.
However Samsung teaches receiving, by the terminal device, radio resource control (RRC) signaling sent by the network device; and, wherein (section 1 last bullet states; reserved resources are indicated by using at least RRC signaling.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the indication transmission method of Yi with the method from Samsung in order to indicate some reserved resources.
But Yi in view of Samsung does not specifically teach:
parsing, by the terminal device, a first information element (IE) in the RRC signaling; 
when a state of the first IE is a first state, determining that the reserved resource is the first-type reserved resource; and 
when a state of the first IE is a second state, determining, by the terminal device, that the reserved resource is the second-type reserved resource.
However it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention based on Yi in view of Samsung that a UE receiving RRC signaling would have to process the signaling to determine a state of at least one information element in the signaling to determine which type of reserved resource is configured because there are multiple resource types. 
As to claims 7 and 16, Yi teaches the method according to claim 1, 
But does not specifically teaches:
wherein the method further comprises: receiving, by the terminal device, configuration information for shutdown sent by the network device; and determining, by the terminal device based on the configuration information for shutdown, whether the network device performs a shutdown behavior.
However Samsung teaches wherein the method further comprises: receiving, by the terminal device, configuration information for shutdown sent by the network device; and determining, by the terminal device based on the configuration information for shutdown, whether the network device performs a shutdown behavior. (Section 2 paragraph 2 dynamic sleep operation at the level of slot or mini-slot based on time resource granularity for reserved resource.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the configuration information of Yi with the dynamic sleep operation of Samsung in order to reduce battery consumption and avoid false positive decoding.

Claims 3, 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi.
As to claims 3 and 12, Yi teaches the method according to claim 1, wherein receiving, by the terminal device, configuration information of a reserved resource sent by the network device comprises: (claim 11 UE receives a configuration for reserved resources from a network device)
receiving, by the terminal device, downlink control information (DCI) sent by the network device; and, wherein ([0144] reserved resource may be used for some purposes by additional signaling or dynamic DCI indication or configuration.)
determining, by the terminal device based on the configuration information of the reserved resource, that the resource type of the reserved resource is a first-type reserved resource or a second-type reserved resource comprises: ([0144] When the common signal indicates reserved resource, reserved resource may be used for some purposes by additional signaling or dynamic DCI indication or configuration. For example, the reserved resource for eMBB UEs may be used for URLLC. For another example, the reserved resource may be used for sidelink operation. For another example, the reserved resource may be used for backhaul links. For sidelink, semi-static sidelink resource pools may be configured where actual sidelink resources are considered as available if semi-static sidelink resources are indicated as reserved resources or UL resources.)
But does not specifically teach:
parsing, by the terminal device, a first field in the DCI; 
when a state of the first field is a third state, determining that the reserved resource is the first-type reserved resource; and 
when a state of the first field is a fourth state, determining that the reserved resource is the second-type reserved resource.
However it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention based on Yi that a UE receiving DCI signaling would have to process the signaling to determine a state of at least one information element in the signaling to determine which type of reserved resource is configured because there are multiple resource types. 
As to claims 4 and 13, Yi teaches the method according to claim 1, wherein the first-type reserved resource comprises a radio frequency (RF)-level reserved resource, and the second-type reserved resource comprises a baseband BB-level reserved resource; or the first-type reserved resource comprises a high interference-type reserved resource, and ([0349] URLLC has higher interference [0144] For example, the reserved resource for eMBB UEs may be used for URLLC.)
But does not specifically teach:
the second-type reserved resource comprises a low interference-type reserved resource.
However it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention based on Yi that a reserved resource for non-URLLC would have lower interference. 

Claims 5, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Agiwal et al. (US20180035332A1).
As to claims 5 and 14, Yi teaches the method according to claim 1, 
But does not specifically teach:
wherein before the receiving, by the terminal device, the configuration information of the reserved resource that is sent by a network device, the method further comprises: reporting, by the terminal device, capability information of the terminal device to the network device.
However Agiwal teaches wherein before the receiving, by the terminal device, the configuration information of the reserved resource that is sent by a network device, the method further comprises: reporting, by the terminal device, capability information of the terminal device to the network device. ([0057] In an embodiment of the present disclosure, the gNB/BS can configure a UE to monitor indication (i.e., skipping indication or pre-emption indication) 150 in time slot ‘X-P’ 120 or not. This can be determined by UE capability. [0114]-[0118] the indication if for reserved resource configuration and is based on the UE capability.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Yi with the UE capability of Agiwal in order for the gNB to receive the UE capability to determine if a UE can perform a specific process.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Agiwal as applied to claim 5 and further in view of Park et al. (US20180124687A1).
As to claims 6 and 15, Yi in view of Agiwal teaches the method according to claim 5, 
But does not specifically teach:
wherein the capability information of the terminal device comprises at least one of the following information: information about a quantity of radio frequency filters supported by the terminal device, information about a center frequency of a radio frequency filter, information about a bandwidth supported by a radio frequency filter, or information about whether the terminal device has a frequency domain windowing capability.
However Park teaches wherein the capability information of the terminal device comprises at least one of the following information: information about a quantity of radio frequency filters supported by the terminal device, information about a center frequency of a radio frequency filter, information about a bandwidth supported by a radio frequency filter, or information about whether the terminal device has a frequency domain windowing capability. ([0082] the terminal may transmit UE capability information to the network during a procedure of connecting to the network (e.g., random access or RRC (re)configuration). The UE capability information may include at least one of the following information: The number of radio frequencies (RFs), a maximum operating bandwidth of one RF, a maximum operating bandwidth of the terminal, RF retuning latency of the terminal at which the center frequency is maintained, and RF retuning latency of the terminal at which the center frequency is switched, a type of operable numerology, or the like.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Yi with the methods of Park in order to configure the band and sub-band configuration and the numerology information required for the operation.


Allowable Subject Matter
Claim 19 is allowed.

Claims 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465